Citation Nr: 1634152	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1954 to October 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These matters were previously remanded by the Board in May 2015.  They now return for appellate review.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  As noted in the May 2015 Board remand, the record reflects that the Veteran's TDIU claim was most recently denied in a unappealed August 2014 rating decision; however, pursuant to Rice a claim for a TDIU is part of the appeal for a higher initial evaluation currently before the Board, as the Veteran in his September 2013 notice of disagreement, asserted he was unemployable due to his bilateral hearing loss, and must be adjudicated as such.

The Board acknowledges that a completed VA Form 646, Statement of Accredited Representative in Appealed Case, is not of record pertaining to either of the issues on appeal.  However, an uncompleted 646 is of record and indicates a reply for such was requested by June 17, 2016, but such was not executed.  Nevertheless, the record does contain Informal Hearing Presentations, specifically one dated in March 2015, which addressed entitlement to an increased evaluation for bilateral hearing loss and the other, dated in July 2016, which addressed entitlement to an increased evaluation for bilateral hearing loss and entitlement to a TDIU.  Accordingly, the Board will proceed to adjudicate the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the duty to assist, the issue of entitlement to a higher initial evaluation for bilateral hearing loss must be remanded for further development.  Specifically, in a May 2016 statement, the Veteran's spouse explained the Veteran had a VA audiological appointment scheduled for June 26, 2016 at the VA Medical Center (VAMC) in Martinsburg, West Virginia.  Also associated with the record in May 2016, was a VA record which provided a list of upcoming appointments, including a June 26, 2016 audiological appointment.  The information gathered at the June 2016 VA audiological appointment is potentially relevant to the Veteran's hearing loss claim on appeal.  The most recent VA treatment records, from the Martinsburg VAMC, associated with the electronic file within Virtual VA are dated in May 2016.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Martinsburg VAMC, to include any associated outpatient clinics, dated from June 2016 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, based on the Veteran's bilateral hearing loss.  Thus, the issue of entitlement to TDIU is intertwined with the initial rating claim for bilateral hearing loss, as such could affect whether the Veteran meets the schedular criteria for a TDIU, thus a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Martinsburg VAMC, to include all associated outpatient clinics, dated from June 2016 to the present, and to specifically include a June 26, 2016 audiological record, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




